 

Exhibit 10.31

AMENDMENT A

TO

ELECTRIC SERVICE AGREEMENT, DATED AUGUST 6, 2002,

BETWEEN

GREAT PLAINS ETHANOL

AND

SOUTHEASTERN ELECTRIC COOPERATIVE, INC.

 

This Amendment made and entered into July 23, 2007, by and between Southeastern
Electric Cooperative, Inc., Marion, South Dakota (hereinafter called the
Cooperative), and Great Plains Ethanol, L.L.C., dba POET Biorefining-Chancellor,
South Dakota (hereinafter called the Customer).

 

WITNESSETH:

 

WHEREAS, the parties have executed an Electric Service Agreement (Agreement)
dated August 6, 2002, which prescribes the terms and conditions by which the
Customer will purchase electric service from the Cooperative for its ethanol
plant near Chancellor, South Dakota, and

 

WHEREAS, the parties desire to modify said terms and conditions and to
incorporate additional electric facilities into said Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions contained herein, the Cooperative and the Customer agree to modify
said Agreement as follows:

 

1.                                       In the first paragraph, ‘Great Plains
Ethanol, L.L,C.’ shall be modified to state: ‘Great Plains Ethanol, L.L.C., dba
POET Biorefining—Chancellor’.

 

2.                                       Paragraph 3. a. Service Delivery shall
be modified to state:

 

Service hereunder shall be provided at multiple locations at the Customer’s
facility consisting of the following which the Cooperative shall install or
cause to be installed, operated, and maintained:

 

                                                               
i.                                          On-Site Distribution Facilities: one
(1) control building enclosure to house a lineup of 15 kV indoor metalclad
switchgear with (2) main breakers, (1) bus tie breaker, (6) outgoing feeder
breakers, (2) generation tie breakers with related controls and accessories, one
(1) three phase, 60 hertz, 4,160 volt, 5,000 kVA transformer, one (1) three
phase, 60 hertz, 4,160 volt, 2,500 kVA transformer, eleven

 

--------------------------------------------------------------------------------


 

(11) three-phase, 60 hertz, 480 volt, 2,500 kVA transformers and one
(1) single-phase, 60 hertz, 240 volt, 100 1CVA transformer. The Cooperative
shall also install or cause to be installed, approximately 60,000 feet of 15.5
kV underground distribution line, switchgear and associated equipment.

 

                                                               
ii.                                       69 kV Transmission Feed: 3.5 miles of
69 kV transmission line and a 69/12.47 kV 10/13.3/16.7 MVA substation.

 

                                                               
iii.                                    115 kV Transmission Feed: 9 miles of 115
kV transmission line and a 115/12.47 kV 15/20/25 MVA substation.

 

The additional on-site distribution facilities are scheduled to be in service in
two stages with some as early September 15, 2007 and the remaining in service by
December 15, 2007. The existing 69 kV substation is scheduled to be upgraded by
December 1, 2007. The new second substation is scheduled to be in service and
operating at 69 kV by June 1, 2008. The new 115 kV transmission line from Virgil
Fodness to the Customer’s facility is scheduled to be in service and the second
substation operating at 115 kV by June 1, 2009.

 

3.                                       Paragraph 3. b. Capacity, shall be
modified to state:

 

Electrical service to the Facility under this Amendment shall be limited to the
following capacities. Service to additional load above these capacities shall
require additional changes to this Amendment and the Agreement.

 

                                                               
i.                                          With 69 kV transmission feed from
Virgil Fodness substation and existing 69 kV substation (600 amp low side
switchgear and 437 amp regulators): 9 MVA

 

                                                               
ii.                                       With 69 kV transmission feed from
Virgil Fodness substation and 69 kV substation upgraded (1200 amp low side
switchgear and 656 amp regulators): 14 MVA

 

                                                               
iii.                                    With 69 kV backup transmission feed from
V. T. Hanlon substation and 69 kV substation upgraded (1200 amp low side
switchgear and 656 amp regulators): 10 MVA

 

                                                               
iv.                                   With 69 kV transmission feed from Virgil
Fodness substation and second substation in service and operated at 69 kV: 16
MVA

 

--------------------------------------------------------------------------------


 

                                                               
v.                                      With 115 kV transmission feed from
Virgil Fodness substation and second substation operated at 115 kV: 20 MVA

 

4.                                       Paragraph 5. a. Point of Metering,
shall be modified to state:

 

Metering will measure the demand and energy of the Customer’s total facility and
will be located on the 7,200/12,470 volt secondary busses of the 115/12.47 kV
and 69/12,47 kV substations.

 

5.                                       Paragraph 5. c. Meter Testing
Procedure, shall be modified to state:

 

The metering shall be tested once every two years for accuracy by the
Cooperative or its designee. In addition, at any time either party may request
that the metering be tested. The requesting party will be responsible for the
cost of the test. If any test discloses the inaccuracy of said meters to the
extent of more than two percent (2%) fast or slow, an adjustment in billing
shall be determined by the Cooperative from the best information available.

 

6.                                       Paragraph 6. i. Payment as Aid to
Construction, shall be added as follows:

 

                                                               
i.                                          Payment as Aid to Construction. The
Customer shall make a payment as a contribution in aid to construction to the
Cooperative in the amount of $650,000.00 which represents the Cooperative’s
costs for providing and installing the 12.47 kV metal clad switchgear, control
building and associated equipment located at the substations. The Cooperative
shall retain ownership and operation and maintenance responsibilities for this
equipment. The payment shall be made by the Customer to the Cooperative by
September 1, 2007.

 

7.                                       Rate Schedule Large Power Service —
Great Plains Ethanol, L.L.C., dba POET Biorefining-Chancellor is hereby modified
as shown in the attached schedule, dated July 19, 2007, and shall become
effective January 1, 2008. The monthly facility charge will be phased in for the
Cooperative’s facilities as described in Section 2. of this Amendment. The
monthly facility charge will be $35,200.00 on January 1, 2008, $44,600.00
starting January 1, 2009 and $51,350.00 starting January 1, 2010. Rates are
subject to annual review by the Cooperative and may be adjusted annually by the
Cooperative.

 

IN WITNESS WHEREOF, the parties hereto have caused Amendment A to be executed by
their duly authorized representatives, all as of the day and year first written
above.

 

--------------------------------------------------------------------------------


 

ATTEST:

 

SOUTHEASTERN ELECTRIC

 

 

 

 

COOPERATIVE, INC.

 

 

 

 

 

 

/s/Steve Holmberg

 

 

By:

/s/ Harley Bruns

 

 

 

 

 

 

 

Title:

Secretary

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

 

 

GREAT PLAINS ETHANOL, L.L.C., dba

 

 

 

 

POET BIOREFINING-CHANCELLOR

 

 

 

 

 

 

 

 

 

 

 

/s/ Steve Kary

 

 

By:

/s/ Darin Ihnen

 

 

 

 

 

 

 

Title:

Secretary POET - Chancellor

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

SOUTHEASTERN ELECTRIC COOPERATIVE, INC.

MARION, SOUTH DAKOTA

 

LARGE POWER SERVICE - GREAT PLAIINS ETHANOL, L.L.C. dba POET

BIOREFINING-CHANCELLOR

 

AVAILABILITY

 

Available to the Great Plains Ethanol, L.L.C, dba POET Biorefining-Chancellor
ethanol facility located in Section 26 of Germantown Township, Turner County,
SD, for commercial operation of the facility. This schedule is subject to the
established rules and regulations of the Cooperative.

 

TYPE OF SERVICE

 

Multiple deliveries of alternating current, 60 cycle, three-phase and
single-phase, at voltages of 4,160, 480 and 240 volts.

 

MONTHLY RATE

 

The Customer shall pay the Cooperative for service hereunder at the following
rates and conditions:

 

Facilities Charge - 2008

 

 $35,200.00 per month, plus

Demand Charge

 

$9.30 per kW, plus

Energy Charge

 

$0.02 845 per kWh

 

RATE ADJUSTMENTS

 

Rates are subject to annual review by the Cooperative and may be adjusted
annually by the Cooperative.

 

BILLING DEMAND

 

The billing demand shall be equal to the Customer’s contribution to the monthly
billing demand from the Cooperative’s power supplier, as determined by a demand
meter or otherwise, and adjusted for power factor.

 

--------------------------------------------------------------------------------


 

MINIMUM BILLING DEMAND

 

Irrespective of the Customer’s requirements for kW demand or use of kWh energy,
the demand for billing purposes hereunder shall not be less than 2,000 kW for
any billing period.

 

POWER FACTOR ADJUSTMENT

 

The Customer agrees to maintain unity power factor as nearly as practicable. The
demand charge may be adjusted to correct for average power factors less than
five percent (5%) unity (lagging) or greater than five percent (5%) unity
(leading) by increasing the measured demand one percent (1%) for each one
percent (1%) by winch the average power factor is less than five percent (5%)
unity (lagging) or more than five percent (5%) unity (leading).

 

MINIMUM CHARGES

 

The minimum monthly charge shall be the Facilities Charge plus the Minimum
Billing Demand Charge provision of this rate.

 

STATE AND MUNICIPAL TAXES

 

All applicable state and municipal sales tax and any other non-ad valorem taxes
imposed on electric energy sales shall be applied to monthly bills rendered
under this rate schedule unless the consumer is exempt from said tax or taxes.

 

TERMS OF PAYMENT

 

In the event the current monthly bill is not paid in accordance with the payment
dates indicated on the bill, a late payment penalty in effect at the time shall
apply.

 

EFFECTIVE:     January 1, 2008

 

--------------------------------------------------------------------------------